          Case 2:18-cr-20069-DDC Document 48 Filed 03/23/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                Plaintiff,

v.
                                                                  Case No. 18-20069-01-DDC
AMY MEINERT (01),

            Defendant.
___________________________________

                                  MEMORANDUM AND ORDER

        This matter comes before the court on several letters submitted by pro se1 prisoner Amy

Meinert. The Clerk of the Court has docketed her submissions as a Motion for Order to Modify

Sentence. Doc. 47. Ms. Meinert asks the court to release her to home confinement. Doc. 47 at

1. She asserts that the court should release her from prison to home confinement because she

has: (1) no criminal charges pending against her,2 (2) completed half of her imprisonment term,

(3) completed drug classes, (4) an approved home plan, (5) a job waiting for her upon release,




1
         Because Ms. Meinert proceeds pro se, the court construes her filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
2
         Ms. Meinert says the court erred by construing her “Right to Petition, Pursuant to the Interstate
Agreement on Detainers or, in the Alternative, Motion to Dismiss Speedy Disposition of Warrant(s),
Information, Detainers, and/or Indictment(s)” (Doc. 43) as a request for the court to transfer her to the
authorities in Linn County, Kansas to address charges pending in a case that Ms. Meinert asserts now is
resolved. Doc. 47-1 at 1, 47-2 at 5. Because Ms. Meinert’s motion made a “demand pursuant to the
Interstate Agreement on Detainers” for final disposition of “Case No. 15CR79”—her criminal case that at
one time was pending in Linn County, Kansas—the court construed her motion as seeking that relief.
Doc. 43 at 1. The court apologizes if it misunderstood the relief Ms. Meinert was seeking with that
particular motion. But, to the extent Ms. Meinert was asking the court to modify her sentence and impose
a term of home confinement, the court also construed her motion as one seeking compassionate release
under 18 U.S.C. § 3582(c)(1)(A), and the court explained why it lacked subject matter jurisdiction to
decide such a motion. Doc. 46 at 4–6.
           Case 2:18-cr-20069-DDC Document 48 Filed 03/23/21 Page 2 of 3




(6) transportation, (7) access to health and dental insurance upon release, and (8) a probation

officer who would agree to a plan of release to home confinement. Doc. 47-1 at 2. But, Ms.

Meinert never asserts any basis for the court to exercise subject matter jurisdiction over her

request.

       “‘Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute[.]’” United States v. James, 728 F. App’x 818, 822 (10th

Cir. 2018) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

“After entry of final judgment, a district court has jurisdiction only to the extent permitted by

statute or rule.” Id. Absent authority conferring subject matter jurisdiction on this court to

consider Ms. Meinert’s request to modify her sentence and release her to home confinement, the

court must dismiss it. Id. at 822–23; see also United States v. Asakevich, 810 F.3d 418, 421 (6th

Cir. 2016) (affirming district court’s dismissal of post-conviction motion where, among other

reasons for the absence of jurisdiction, defendant “fails to identify any statute that would

empower the district court to act”).

       As the court explained in its last Order, even if it liberally construed Ms. Meinert’s earlier

pro se motion (Doc. 43) as requesting compassionate release under 18 U.S.C. § 3582(c)(1)(A),

the court lacks subject matter jurisdiction to consider her request for relief under that statute

because (1) she hasn’t exhausted her relevant administrative rights, and (2) she fails to present

“extraordinary and compelling reasons” warranting a sentence modification (Doc. 46 at 4–6).

Ms. Meinert’s new filings don’t assert any other “statute or rule” that confers subject matter

jurisdiction for this court to consider her request to modify her sentence. So, the court must

dismiss her request for home confinement.




                                                  2
          Case 2:18-cr-20069-DDC Document 48 Filed 03/23/21 Page 3 of 3




       To the extent Ms. Meinert is seeking home confinement under the CARES Act, 18

U.S.C. § 3624(c)(2), that statute authorizes the Bureau of Prisons (“BOP”)—not courts—to

expand the use of home confinement. United States v. Read-Forbes, 454 F. Supp. 3d 1113, 1118

(D. Kan. 2020) (“While the CARES Act gives the BOP broad discretion to expand the use of

home confinement during the COVID-19 pandemic, the Court lacks jurisdiction to order home

detention under this provision.”); United States v. Boyles, No. 18-20092-JAR, 2020 WL

1819887, at *2 n.10 (D. Kan. Apr. 10, 2020) (explaining that the CARES Act lengthens the

duration that BOP’s director may use for an inmate’s home confinement, and that this procedure

is separate from the court’s jurisdiction to reduce a sentence under the compassionate release

statute, § 3582(c)(1)(A) (citing United States v. Perry, No. 18-cr-00480-PAB, 2020 WL

1676773, at *2 n.2 (D. Colo. Apr. 3, 2020)). So, the court also lacks jurisdiction to order home

confinement under the CARES Act.

       In sum, Ms. Meinert provides no basis for the court to exercise subject matter jurisdiction

over her request to release her from prison to home confinement. The court thus dismisses her

motion for lack of subject matter jurisdiction.

       IT IS THEREFORE ORDERED BY THE COURT THAT Ms. Meinert’s Motion for

Order to Modify Sentence (Doc. 47) is dismissed for lack of jurisdiction.

       IT IS SO ORDERED.

       Dated this 23rd day of March, 2021, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  3
